Citation Nr: 9917137	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  98-01 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from January 1969 to 
February 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision, in which the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) reopened, but denied, the 
appellant's claim for service connection for PTSD following 
his submission of stressor information which had not 
previously been considered.


REMAND

The appellant contends that his PTSD stems from his exposure 
to combat stressors during service.  While his service 
personnel records appear incomplete, the DD Form 214 states 
that he served in Vietnam from June 1969 to February 1971 and 
in June 1971.  The RO should attempt to obtain his complete 
service personnel records.

During his appearance before the undersigned in March 1999, 
the appellant testified to several stressors not previously 
reported to the RO.  Specifically, he stated that, while 
assigned to the 1st Logistics Command at Da Nang Base during 
the time period of February 1969 through June 1971, he was 
exposed to sniper fire and flares while serving guard 
perimeter duty at China Beach and Tower 16 on Marble 
Mountain.  He also described one incident in which a mortar 
shell landed within 100 feet of his "hooch."  The 
"Operational Reports-Lessons Learned" (OR-LL's) of the 1st 
Logistical Command (1st Log Cmd) that were provided by the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) only cover the period from May 1969 to April 1970.  

The appellant also claims that he was awarded the Army 
Commendation Medal for valor in the face of the enemy.  He 
testified that his copy of the citation had been destroyed in 
a fire, but he recalled that his commanding general, Stanley 
Resor, signed the document.  His claims folder contains a 
photocopy of the medal as well as a picture of the appellant 
receiving this award in "Da Nang in 1970."  

The Board is of the opinion that the RO should contact the 
appellant and ask him to clarify which month he received the 
award, to the best of his recollection.  Then, the National 
Personnel Records Center (NPRC) should be contacted in order 
to obtain the award orders or citation to establish whether 
the award was for meritorious service or valor.  

The appellant's refers to inpatient treatment for 
psychological distress while stationed in Saigon.  At his 
July 1997 PTSD examination, he referred to this facility as 
"Saigon Hospital."  In his Form 9 filing, dated in December 
1997, he stated that this was an airbase holding facility for 
alcohol or drug addiction patients.  The RO should contact 
the appellant for further detail regarding the name and 
location of this facility, as well as the treatment date(s).  
Thereafter, the RO should contact the NPRC in order to 
determine whether records of this treatment are available.  
If necessary, the RO should seek to obtain such medical 
records directly from the treating facility.

Finally, in statements and testimony, the appellant has 
claimed stressors to which he was exposed in Vietnam in 1972 
and 1974.  Military records currently associated with the 
claims file do not show that he was in Vietnam at these 
times.  Only if additional military records establish his 
presence in Vietnam in 1972 and 1974 should verification of 
these alleged stressors be undertaken by the RO.

Following completion of the above- mentioned development, the 
RO should prepare a summary of all stressors claimed and 
refer the stressor summary, the appellant's service personnel 
records, and any other supporting documents to USASCRUR for 
verification.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should contact the appellant and 
request the following information, while also 
informing him that such information may be 
necessary in order to obtain verification of the 
stressors alleged:

a) he should be requested to further clarify 
the date on which he was awarded the Army 
Commendation Medal;  

b) he should provide further detail regarding 
the date, location and name of the facility in 
which he received inpatient treatment for 
psychological distress while stationed in Saigon. 

2.  The RO should ask the NPRC to determine 
whether there are additional service medical 
records and/or service personnel records of the 
appellant which are available.  If the NPRC's 
response does not include medical records related 
to the appellant's claimed in- service treatment 
for psychological distress, the RO should make a 
direct request for such medical records to the 
facility referred to by the appellant, if 
possible.  All attempts to obtain records which 
are ultimately not obtained should be documented.

3.  The RO should ask the service department for 
the award orders or citation that show the basis 
for the award of the Army Commendation Medal to 
the appellant. 

4.  The RO should prepare a summary of all 
stressors claimed but not covered in the initial 
request to USASCRUR, whether or not the appellant 
responds to the information request.  If there is 
documentation that he was in Vietnam in 1972 and 
1974, the summary should include the stressors 
alleged to have occurred then.  This summary, the 
supporting documents and the service personnel 
records should be sent to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia, 22150-
3197, which should be requested to provide any 
information which might corroborate the existence 
of any of the claimed stressors.  USASCRUR should 
also be asked to provide a copy of OR-LL'S for the 
1st Log Cmd, if feasible.  Any leads mentioned by 
USASCRUR should be followed up by the RO.

5.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

6.  After completion of the above- referenced 
development, the RO should readjudicate the issue 
of service connection for PTSD with consideration 
given to all of the evidence of record, to include 
any additional evidence obtained by the RO 
pursuant to this remand.  If any benefit sought on 
appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and his 
accredited representative should be furnished a 
Supplemental Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


